   Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARI OLIVER,                        §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §
                                    §
KLEIN INDEPENDENT SCHOOL DIST., §
BRET CHAMPION, individually,        §
BRIAN GREENEY, individually,        §
THOMAS HENSLEY, individually,       §                  Civil Action No. 4:17-cv-3234
KIMBERLY WALTERS, individually,     §
LANCE ALEXANDER, individually,      §
BENJIE ARNOLD, individually,        §
ANGIE RICHARD, individually,        §
STEPHEN NAETZKER, individually, and §
JENNIFER WALTON, individually,      §
                                    §
     Defendants.                    §

APPENDIX TO DEFENDANTS’ JOINT MOTION FOR RECONSIDERATION OF THE
   COURT’S PROHIBITION ON MOTIONS FOR SUMMARY JUDGMENT AND
                REQUEST FOR AN EXPEDITED RULING

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Defendants in the above-styled and numbered cause and file this Appendix

to their Joint Motion for Reconsideration of the Court’s Prohibition on Motions for Summary

Judgment and Request for an Expedited Ruling.

                                       APPENDIX

Description                                                                       Page No.

Deposition of LaShan Arceneaux (excerpts)                                          001-004

Deposition of Mari Oliver (excerpts)                                               005-008



Appendix                                                                               Page 1
28721/645192
   Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 2 of 10



                                             Respectfully submitted,


                                             /s/ Francisco J. Valenzuela
                                             THOMAS P. BRANDT
                                               State Bar No. 02883500
                                               tbrandt@fhmbk.com
                                             FRANCISCO J. VALENZUELA
                                               State Bar No. 24056464
                                               fvalenzuela@fhmbk.com
                                             CAROLINE SILEO
                                               State Bar No. 24091651
                                               csileo@fhmbk.com

                                             FANNING HARPER MARTINSON
                                               BRANDT & KUTCHIN, P.C.
                                             Two Energy Square
                                             4849 Greenville Ave., Suite 1300
                                             Dallas, Texas 75206
                                             (214) 369-1300 (office)
                                             (214) 987-9649 (telecopier)



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
to all parties of record, in compliance with Rule 5 of the Federal Rules of Civil Procedure, on the
12th day of December, 2019.

                                             /s/ Francisco J. Valenzuela
                                             FRANCISCO J. VALENZUELA




Appendix                                                                                     Page 2
28721/645192
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 3 of 10
                                           Videotaped Deposition of LaShan Arceneaux

                                                                                                    Page 1
                                                        IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

                                   LaSHAN ARCENEAUX,                    )
                                   Individually and as next             )
                                   friend of M.O., a minor              )
                                                                        )
                                   vs.                                  )CIVIL ACTION NO. 4:17-CV-3234
                                                                        )
                                   KLEIN INDEPENDENT                    )
                                   SCHOOL DISTRICT, ET AL               )      JURY TRIAL


                                                             ORAL VIDEOTAPED DEPOSITION

                                                                  LASHAN ARCENEAUX

                                                                  December 4, 2018



                                          ORAL VIDEOTAPED DEPOSITION OF LASHAN ARCENEAUX,

                                   produced as a witness at the instance of Defendants

                                   Klein Independent School District, Brent Champion, Brian

                                   Greeney, Thomas Hensley, Kimberly Walters and Lance

                                   Alexander and duly sworn, was taken in the above-styled

                                   and numbered cause on the 3rd day of December, 2018,

                                   from 8:58 a.m. to 3:57 p.m., before Teresa Bentley,

                                   Certified Shorthand Reporter in and for the State of

                                   Texas, reported by computerized stenotype machine at the

                                   offices of Kallinen Law, PLLC, 511 Broadway, Houston,

                                   Harris County, Texas, pursuant to Notice, the Federal

                                   Rules of Civil Procedure, signature of the witness being

                                   requested.




                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                  001

Electronically signed by Teresa Bentley (201-073-355-9548)                                 33adc756-6e8d-4464-bb0a-307c20aa1bc0
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 4 of 10
                                           Videotaped Deposition of LaShan Arceneaux

                                                                                                 Page 86
                           1       beginning tape No. 2.            The time is 10:51.

                           2              Q.        Ms. Arceneaux, have you told me about every

                           3       time that you can recall meeting with Mr. Hensley?

                           4              A.        I'm not sure.

                           5              Q.        Okay.    Well, then, tell me about every time

                           6       that you met with him.

                           7              A.        I'm not sure of every time I met with him.

                           8              Q.        Okay.    Have you told me about every time that

                           9       you've met with him that you can recall?

                         10               A.        Yes.

                         11               Q.        Okay.    Now, when you met with Dr. Greeney in

                         12        the summer of 2016, he told you that your daughter did

                         13        not need to stand for the pledge if you submitted a

                         14        written request, right?

                         15               A.        I don't believe he mentioned a written request.

                         16               Q.        Did you hear Mari talk about that yesterday,

                         17        that he told you in that meeting that all you had to do

                         18        was submit a written request?

                         19               A.        I don't recall him specifically saying that.

                         20        I -- I remember being aware of it sometime during her

                         21        senior year, but at that point, in my mind, I thought

                         22        they already knew of my desire or my acceptance of her,

                         23        you know, sitting for the pledge because it had been an

                         24        ongoing thing.

                         25               Q.        Okay.    Did you ever submit at any time that


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                 002

Electronically signed by Teresa Bentley (201-073-355-9548)                                33adc756-6e8d-4464-bb0a-307c20aa1bc0
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 5 of 10
                                           Videotaped Deposition of LaShan Arceneaux

                                                                                                   Page 87
                           1       Mari attended Klein Oak, did you ever submit a written

                           2       request that Mari not stand for the pledge or be excused

                           3       from doing the pledge?

                           4              A.        No.      No one ever requested it from me.

                           5              Q.        And if Mari says that you were informed that

                           6       that's what you needed to do at that meeting --

                           7              A.        Let me clarify.      No one ever specifically came

                           8       back.        So, if he mentioned in that meeting, I am not

                           9       sure.        But there was not a time where someone

                         10        specifically came back to me and said, "Hey, this will

                         11        be alleviated if you submit this."              That never happened.

                         12        Because, obviously, I would have done said "Oh, okay.

                         13        Let me write that."

                         14               Q.        Did you ever look up the policy yourself?

                         15               A.        I did not.

                         16               Q.        Okay.      At any time that Mari was at Klein Oak

                         17        when you believe her civil rights were being violated

                         18        for not being allowed to stand for the pledge, you never

                         19        looked up to see what the policy was?

                         20               A.        I looked in the student handbook and the parent

                         21        handbook and I don't believe that either one of them

                         22        spelled that out, if that makes sense.              So, that was one

                         23        of my things that I had mentioned to Dr. Greeney was,

                         24        you know, put it in the student or parent handbook

                         25        because then -- that's what -- that's what we sign at


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                   003

Electronically signed by Teresa Bentley (201-073-355-9548)                                  33adc756-6e8d-4464-bb0a-307c20aa1bc0
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 6 of 10
                                           Videotaped Deposition of LaShan Arceneaux

                                                                                              Page 302
                           1       STATE OF TEXAS

                           2       COUNTY OF HARRIS

                           3

                           4                                 REPORTER'S CERTIFICATE

                           5                ORAL VIDEOTAPED DEPOSITION OF LASHAN ARCENEAUX

                           6                                    December 4, 2018

                           7

                           8              I, the undersigned Certified Shorthand Reporter in

                           9       and for the State of Texas, certify that the facts

                         10        stated in the foregoing pages are true and correct.

                         11               I further certify that I am neither attorney or

                         12        counsel for, related to, nor employed by any parties to

                         13        the action in which this testimony is taken and,

                         14        further, that I am not a relative or employee of any

                         15        counsel employed by the parties hereto or financially

                         16        interested in the action.

                         17               SUBSCRIBED AND SWORN TO under my hand and seal of

                         18        office on this the _______ day of _____________________,

                         19        ______.

                         20

                         21                                           ______________________________

                         22                                           Teresa Bentley, CSR
                                                                      Texas CSR 3520
                         23                                           Expiration: 12/31/19
                                                                      INFINITY REPORTING GROUP, LLC
                         24                                           11231 Richmond Avenue
                                                                      Suite D110
                         25                                           Houston, Texas 77082


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                004

Electronically signed by Teresa Bentley (201-073-355-9548)                               33adc756-6e8d-4464-bb0a-307c20aa1bc0
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 7 of 10
                                                       Videotaped Deposition of M. O.

                                                                                                    Page 1
                                                        IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

                                   LaSHAN ARCENEAUX,                    )
                                   Individually and as next             )
                                   friend of M.O., a minor              )
                                                                        )
                                   vs.                                  )CIVIL ACTION NO. 4:17-CV-3234
                                                                        )
                                   KLEIN INDEPENDENT                    )
                                   SCHOOL DISTRICT, ET AL               )      JURY TRIAL


                                                             ORAL VIDEOTAPED DEPOSITION

                                                                        M.O.

                                                                  December 3, 2018



                                          ORAL VIDEOTAPED DEPOSITION OF M.O., produced as a

                                   witness at the instance of Defendants Klein Independent

                                   School District, Brent Champion, Brian Greeney, Thomas

                                   Hensley, Kimberly Walters and Lance Alexander and duly

                                   sworn, was taken in the above-styled and numbered cause

                                   on the 3rd day of December, 2018, from 9:08 a.m. to

                                   5:58 p.m., before Teresa Bentley, Certified Shorthand

                                   Reporter in and for the State of Texas, reported by

                                   computerized stenotype machine at the offices of

                                   Kallinen Law, PLLC, 511 Broadway, Houston, Harris

                                   County, Texas, pursuant to Notice, the Federal Rules of

                                   Civil Procedure, signature of the witness being

                                   requested.




                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                  005

Electronically signed by Teresa Bentley (201-073-355-9548)                                 5638e06d-149d-4300-a98b-8a5303491d4f
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 8 of 10
                                                       Videotaped Deposition of M. O.

                                                                                               Page 130
                           1       to leave the school grounds.

                           2              Q.        You think that's because you weren't standing

                           3       for the pledge that -- that she was treating you that

                           4       way?

                           5              A.        There was no other thing that could have been,

                           6       so....

                           7              Q.        Okay.    Did you ever look up the school district

                           8       policy about the pledge of allegiance?

                           9              A.        I know I saw in the student handbook that it

                         10        said that like they did it every day along with a moment

                         11        of silence, but I never looked any further than that

                         12        regarding Klein Oak, if that makes sense.

                         13               Q.        You saw -- did you see where it -- where it --

                         14        if -- that the district can excuse a student from

                         15        reciting a pledge of allegiance if they've gotten a

                         16        student's written -- there's a written request received

                         17        from the student's parent or guardian?            Did you know

                         18        about that?

                         19               A.        I found out about that my junior year in the

                         20        meeting with Dr. Greeney.

                         21               Q.        Okay.    And had y'all, prior to that, ever

                         22        turned in any kind of written request --

                         23               A.        No.

                         24               Q.        -- that you be excused from standing for the

                         25        pledge?


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                 006

Electronically signed by Teresa Bentley (201-073-355-9548)                                5638e06d-149d-4300-a98b-8a5303491d4f
                       Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 9 of 10
                                                       Videotaped Deposition of M. O.

                                                                                                  Page 131
                           1               A.        No.
                           2               Q.        Did you turn one in then?
                           3               A.        No.
                           4               Q.        Did you ever turn in one?
                           5               A.        I don't recall.
                           6                                  (Exhibit No. 2 marked)
                           7               Q.        Let me hand to you what I've marked as M.O.
                           8       Exhibit 2.                Is that the doctor's note, the forged
                           9       doctor's note, that your mom turned in?
                         10                A.        I don't know.
                         11                Q.        You don't know what doctor it was that she had
                         12        forged the signature on?
                         13                A.        No.      I remember -- I know the doctor, but I
                         14        didn't see the note.
                         15                Q.        Okay.      Is that the right doctor, then?
                         16                A.        Yes.
                         17                Q.        Okay.      Okay.   And -- never mind.
                         18                                   MR. GROVER:   I don't think I have any
                         19        further questions for you, Ms. Olive.               I'll pass the
                         20        witness.
                         21                                   MR. VALENZUELA:   Let's go off the record
                         22        for a little bit.
                         23                                   THE VIDEOGRAPHER:   We're going off the
                         24        record.           The time is 11:56 a.m.
                         25                                   (Luncheon recess)


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                    007

Electronically signed by Teresa Bentley (201-073-355-9548)                                   5638e06d-149d-4300-a98b-8a5303491d4f
                      Case 4:17-cv-03234 Document 105-1 Filed on 12/12/19 in TXSD Page 10 of 10
                                                       Videotaped Deposition of M. O.

                                                                                                  Page 350
                           1       STATE OF TEXAS

                           2       COUNTY OF HARRIS

                           3

                           4                                  REPORTER'S CERTIFICATE

                           5                            ORAL VIDEOTAPED DEPOSITION OF M.O.

                           6                                     December 3, 2018

                           7

                           8              I, the undersigned Certified Shorthand Reporter in

                           9       and for the State of Texas, certify that the facts

                         10        stated in the foregoing pages are true and correct.

                         11               I further certify that I am neither attorney or

                         12        counsel for, related to, nor employed by any parties to

                         13        the action in which this testimony is taken and,

                         14        further, that I am not a relative or employee of any

                         15        counsel employed by the parties hereto or financially

                         16        interested in the action.

                         17               SUBSCRIBED AND SWORN TO under my hand and seal of

                         18        office on this the _______ day of _____________________,

                         19        ______.

                         20

                         21                                            ______________________________

                         22                                            Teresa Bentley, CSR
                                                                       Texas CSR 3520
                         23                                            Expiration: 12/31/19
                                                                       INFINITY REPORTING GROUP, LLC
                         24                                            11231 Richmond Avenue
                                                                       Suite D110
                         25                                            Houston, Texas 77082


                                                 Infinity Reporting Group, LLC
                                           Office: 832-930-4484 Fax: 832-930-4485
                                                                                                                    008

Electronically signed by Teresa Bentley (201-073-355-9548)                                   5638e06d-149d-4300-a98b-8a5303491d4f
